125 S.E.2d 351 (1962)
257 N.C. 108
Don R. SMITH, by his next friend, Pansy S. Smith,
v.
Melvin C. NUNN, t/a Liberty Farms and Gardens, and Dearl F. Love.
No. 524.
Supreme Court of North Carolina.
May 2, 1962.
*352 Ottway Burton, Linwood T. Peoples, Asheboro, for plaintiff, appellant.
Coltrane & Gavin, by W. E. Gavin, Asheboro, for defendants, appellees.
HIGGINS, Justice.
The evidence presents an issue, only in minor degree, variant from what has become a familiar motif. Whose fault? Ordinarily, parking on the highway without lights 40 minutes before sunrise is unlawful. G.S. § 20-129; Williamson v. Varner, 252 N.C. 446, 114 S.E.2d 92. Before entering a public highway from a private driveway, the operator of a motor vehicle is required to exercise due care to see that the intended movement can be made in safety. G.S. § 20-156.
The plaintiff's evidence presents a jury question as to the defendant's negligence in parking upon or entering the highway. Contributory negligence does not appear as a matter of law, though the evidence of speed and following too close to the vehicle in front does likewise present an issue for the jury. Smith v. Rawlins, 253 N.C. 67, 116 S.E.2d 184.
The judgment of nonsuit is
Reversed.